
	

113 S2934 IS: To prohibit trespassing on critical infrastructure used in or affecting interstate commerce to commit a criminal offense.
U.S. Senate
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2934
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2014
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prohibit trespassing on critical infrastructure used in or affecting interstate commerce to
			 commit a criminal
			 offense.
	
	
		1.Trespassing on critical infrastructure used in or affecting interstate commerce to commit crime
			(a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following:1370.Trespassing on critical infrastructure used in or affecting interstate commerce to commit crime(a)DefinitionIn this section, the term critical infrastructure—(1)means physical systems and assets so vital to the United States that the incapacity or destruction
			 of such systems and assets would have a debilitating impact on security,
			 national economic security, national public health or safety, or any
			 combination of those matters; and(2)includes a landmark, structure, or other object—(A)declared to be a national monument under section 2 of the Act of June 8, 1906 (commonly known as
			 the Antiquities Act of 1906) (16 U.S.C. 431); or(B)established as a national monument by an Act of Congress.(b)ProhibitionIt shall be unlawful to knowingly
						go upon on any critical infrastructure used in or
			 affecting interstate commerce, with intent to commit a criminal offense.(c)PenaltyAny person who violates subsection (b) shall be fined under this title or imprisoned for not more
			 than 5 years, or both..(b)Technical and conforming amendmentThe table of sections for chapter 65 of title 18, United States Code, is amended by adding at the
			 end the following:1370. Trespassing on critical infrastructure used in or affecting interstate commerce to commit
			 crime..
			
